Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 30, 1991, which denied defendant-appellant’s motion to dismiss the action as against her for lack of jurisdiction, or, in the alternative, to vacate the default judgment entered against her, unanimously affirmed, with costs.
In an action for personal injuries sustained in an automobile accident, plaintiffs process server resorted to "nail and mail” service pursuant to CPLR 308 (4), after three attempts at personal delivery at defendant’s home pursuant to CPLR 308 (1) at diverse times, including early in the morning and late at night. We note the uncontroverted allegation that defendant had requested plaintiff not to serve her at her place of business and agree with the IAS Court that, in the circumstances, the three attempts satisfied the due diligence requirement of CPLR 308 (4) (see, Hochhauser v Bungeroth, 179 AD2d *257431). We have reviewed defendant’s request for alternative relief and also find it to be without merit. Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.